Citation Nr: 0320136	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for peptic ulcer disease and a hiatal hernia with reflux.  

In April 2002 the Board of Veterans' Appeals issued a 
decision denying the veteran's claims.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  While the case was 
pending before the Court, in May 2003, the veteran's attorney 
and an attorney with the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion for Summary 
Remand and for Stay of Proceedings (hereinafter Joint 
Motion.)  By a May 2003 Order, the Court, granted the 
parties' motion, vacated the Board's April 2002 decision, and 
remanded the matter to the Board for further development and 
readjudication consistent with the May 2003 Joint Motion.   


REMAND

In reviewing the record, the Board notes that it is apparent 
that the veteran's service medical records were destroyed in 
the National Personal Records Center (NPRC) fire in St. Louis 
in 1973.  The RO provided the veteran with a NA Form 13055, 
Request for Information to Reconstruct Medical Data in July 
1997.  The veteran filled out the form and returned it to the 
RO.  The RO attached it to their request for information to 
the NPRC and initiated searches for hospital records, Surgeon 
General Officer records and sick call and morning reports.  
In August 1998 NPRC responded and stated that searches for 
records of illness or hospitalization of the veteran at Camp 
Gordon in March-April 1954 had yield a "negative."  A 
notation "No SGOS" was also written on the response.  In 
the May 2003 Joint Motion, the parties noted the veteran had 
"fire related" service and that as a result no service 
medical records were included in the claims folder.  

Nevertheless, the parties in the Joint Motion agreed that VA 
should assist the veteran in investigating alternative or 
collateral sources which might provide evidence which would 
support his claim.  Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Section 4.23 outlines the other possible sources of 
development.  Specifically noted was M21-1, Part III, Section 
4.25 (c), which contains a list of alternative sources of 
evidence that might substitute for service medical records.  
That list includes VA military files, statements from service 
medical personnel, "buddy" certificates of affidavits, 
state and local accident or police reports, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after separation, 
letters written during service, photographs taken during 
service, pharmacy prescription records and insurance 
examinations.  

It was also noted in the Joint Motion that the lay statements 
of the veteran had not been given consideration when weighing 
the evidence and that VA had not informed the veteran of what 
evidence it would obtain and would evidence he needed to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In reviewing the claims folder the Board has noted the 
veteran has named many physicians who treated him for his 
claimed disorders.  He has consistently indicated that any 
records of treatment were unavailable due to death of the 
provider or the closing of the medical facility.  (See 
letters from the veteran dated in March 1997 and August 1999 
and his testimony before the undersigned Veterans Law Judge 
in November 2001, T-8).  At the hearing the veteran submitted 
copies of records from 4/56 to 5/58 which noted the veteran 
had stomach trouble in June 1956 and gas.  The origins of 
those records are not apparent from the record.  In order to 
assist the veteran in obtaining evidence he must identify the 
providers and forward the necessary releases to the RO in 
order to assist him in obtaining his medical records.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown, 19 F.3d. 1413 (Fed. Cir. 1994).  

The veteran has never been afforded a VA examination.  The 
medical records submitted by the veteran raise some questions 
as to whether or not he currently has a peptic ulcer or 
peptic ulcer disease, a hiatal hernia or GERD.  Although a 
May 1974 X-ray report noted clinical information of a 
possible peptic ulcer, no confirmed diagnosis is of record.  
September 1981 records included diagnosis of peptic disease 
and peptic ulcer but there is nothing in the record that 
indicates how or when the diagnosis was reached.  A current 
evaluation by Dr. K, which included a 
esophagogastroduodenoscopy, noted the esophagus was within 
normal limits, and the examination report did not include a 
diagnosis of acid reflux or GERD, although  the 
gastroenterologist noted the veteran "complaints" of GERD.  
In order to assist the veteran with his claim a VA 
examination should be scheduled to determine if the veteran 
currently has peptic ulcer disease or a hiatal hernia with 
reflux and if so, whether those disorders began during 
service.  

The Board has also noted that the veteran has not been 
provide with the new regulations implementing the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The veteran 
should be informed of VA's new regulations outlining VA's 
duty to assist veteran's in the development of their claims.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  In light of the loss of the veteran's 
service medical records, the RO must 
notify him of M21-1, Part III, Section 
4.25 (c), which contains a list of 
alternative sources of evidence that 
might substitute for service medical 
records.  That list includes VA military 
files, statements from service medical 
personnel, "buddy" certificates of 
affidavits, state and local accident or 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
separation, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  The veteran 
should be provided with ample opportunity 
to submit such alternative evidence.

2.  The RO should also ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for upper 
gastrointestinal disease, to include 
peptic ulcer disease and a hiatal hernia, 
since his separation from service.  The 
RO should obtain records from each health 
care provider the veteran identifies and 
for which he provides the necessary 
release.  

3.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine if he currently 
has peptic ulcer disease or a hiatal 
hernia with reflux.  The claims folder 
should be made available to the examiner 
for review before the examination.  If it 
is determined that the veteran currently 
has a peptic ulcer, a hiatal hernia or 
GERD, the examiner is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
disorder began during or is causally 
related to any incident of service.  

3.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.326 (2002).  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which information and evidence the 
veteran is expected to present.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
peptic ulcer disease and a hiatal hernia 
with reflux, with  consideration of any 
evidence obtained by VA since the RO 
issued a Supplemental Statement of the 
Case (SOC) in March 2000.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, which contains a summary of all 
evidence obtained by VA since the last 
SSOC, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


